            Case 2:18-cv-01714-LPL Document 1 Filed 12/31/18 Page 1 of 13



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DEBRA MERLINA,                                   )    C.A. No. 2:18-cv-1714
                                                  )
                      Plaintiff,                  )
                                                  )
        v.                                        )    Jury Trial Demanded
                                                  )
 GIANT EAGLE, INC., MATTHEW                       )
 COLEMAN, JANE DOE, CITY OF                       )
 PITTSBURGH,                                      )
                                                  )
                      Defendants.                 )


                              COMPLAINT IN CIVIL ACTION

       Plaintiff Debra Merlina files this Complaint as follows:

                                    INTRODUCTION

       This action is brought on behalf of plaintiff Debra Merlina contending that she was

falsely accused of retail theft while a business invitee at a Giant Eagle store where she

had been a regular customer for years, resulting in her false arrest, the filing of false

criminal charges against her, and the use of excessive and unnecessary force causing

her to suffer both physical and emotional harm. This lawsuit contends that as a result of

the defendant's conduct her common law rights and constitutional rights--has made

actionable against the municipal defendants pursuant to 42 U.S.C. Subsec. 1983--were

violated.

                                         PARTIES

       1.      Plaintiff Debra Merlina is an adult individual residing in Allegheny County,

Commonwealth of Pennsylvania;




                                             1 
            Case 2:18-cv-01714-LPL Document 1 Filed 12/31/18 Page 2 of 13



       2.      Prior to the events set forth in this complaint, Merlina had never been

arrested for or charged with a criminal offense;

       3.      Prior to the events set forth in this complaint, Merlina had been a regular

business invitee of the Market District Giant Eagle Store, located at 910 Freeport Rd.,

Pittsburgh, PA, (hereinafter “Store”) where she did grocery shopping on a weekly basis;

       4.      While a business invitee at the “Store” Ms. Merlina never engaged in retail

theft or shoplifting, nor was she ever suspected or accused of committing any such

criminal offense, nor was there ever any basis to suspect or believe that she had

committed that offense;

       5.      Defendant Giant Eagle is a corporate entity authorized to conduct business

within the Commonwealth of Pennsylvania, with a principal place of business located at

101 Kappa Drive, Pittsburgh, PA 15138;

       6.      At all times relevant, defendant Giant Eagle was acting by and through its

duly authorized agents, employees, and/or assigns who were then and there acting within

the course and scope of their employment;

       7.      At all times relevant, defendant Giant Eagle failed to properly train and/or

supervise its employees assigned to perform loss prevention duties, and/or failed to have

appropriate procedures in place to ensure that such employees did not falsely accuse

business invitees of retail theft and/or shoplifting;

       8.      Defendants Mathew Coleman and Jane Doe, are adult individuals,

employed as a police officers within the City of Pittsburgh Bureau of Police, who, at all

times relevant hereto, were acting within the course and scope of their employment, and




                                               2 
            Case 2:18-cv-01714-LPL Document 1 Filed 12/31/18 Page 3 of 13



within the custom and/or practices of the City of Pittsburgh Bureau of police and who were

then and there acting under the color of state law;

       9.      At all times relevant, upon information and belief, defendants Coleman and

Doe were residents of the city of Pittsburgh, County of Allegheny, Commonwealth of

Pennsylvania.

       10.     The City of Pittsburgh is a municipality within the Commonwealth of

Pennsylvania with a principal place of business located at 414 Grant Street, Pittsburgh,

Pennsylvania 15219, which, at all times relevant hereto, was authorized to and did

operate and maintain a police department. This defendant is a recipient of federal funds

either directly or indirectly for purposes of any claims plaintiff has under the Rehabilitation

Act of 1973 against this defendant. This defendant is also a "public entity" under Title II

of the ADA (42 U.S.C. 12131(1)(b)).

       11.     At all times relevant hereto, defendant City of Pittsburgh failed to adequately

train and/or supervise its employees on the rights of individuals with disabilities, including

in disregard of such person's rights protected under the Americans with Disabilities Act,

and/or the Rehabilitation Act of 1973.

                                       JURISDICTION

       12.     This action is brought pursuant to 42 U.S.C. §1983 and 1988, the 4th and

14th amendments to the United States Constitution, the Americans with Disabilities Act,

42 U.S.C. §1201 et seq. and §504 of the Rehabilitation Act of 1973, 29 U.S.C. §794. This

court has jurisdiction over this action pursuant to 28 U.S.C. §1331, 1337, and 1343, 29

U.S.C. §794(a) and 42 U.S.C. §12182(a). This court also has pendent jurisdiction over

plaintiff’s state common law claims.



                                              3 
            Case 2:18-cv-01714-LPL Document 1 Filed 12/31/18 Page 4 of 13



                                           VENUE

       13.     Venue lies in the Western District of Pennsylvania pursuant to 28 U.S.C.

§1391.

                                           FACTS

       14.     On March 26, 2018 Merlina was a business invitee at the “Store”.

       15.     While lawfully within the premises of the “Store”, an adult male who

identified himself as a Giant Eagle loss prevention employee confronted Merlina and

falsely accused her of shoplifting;

       16.     The Giant Eagle loss prevention employee who falsely accused Merlina of

shoplifting and/or retail theft had neither a reasonable suspicion and/or probable cause

to believe that Merlina had engaged in any criminal act while within the premises of the

“Store”, including shoplifting and/or retail theft as that term is defined under the

Pennsylvania Crimes Code.

       17.     The Giant Eagle loss prevention employee who accused Merlina of

shoplifting and/or retail theft falsely reported that Merlina had "attempted to exit the store

with unpaid items concealed under other items she had previously paid for." To the

contrary, at no time did Merlina conceal “items” under other “items” she had previously

paid for.

       18.     Because of the false accusation and report made by the Giant Eagle's loss

prevention employee, Merlina was forcibly detained by Giant Eagle employees within a

locked office pending the arrival of City of Pittsburgh police officers.

       19.     Merlina had not attempted to, or actually committed any act of retail theft

and/or shoplifting while within the premises of the “Store”. Nor had she engaged in any



                                              4 
          Case 2:18-cv-01714-LPL Document 1 Filed 12/31/18 Page 5 of 13



conduct, act, and/or other behavior constituting a crime under the Crimes Code of the

Commonwealth of Pennsylvania.

       20.    While Merlina was being detained by Giant Eagle at the “Store”, she

informed Giant Eagle employees that she was suffering from numerous physical

impairments including a torn rotator cuff, bilateral osteoporosis of her knees, prior lumbar

surgery and low back pain;

       21.    During her unlawful detention within the premises of the “Store”, Merlina

collapsed falling on her knees, exacerbating the bilateral osteoporosis and causing her

excruciating pain;

       22.    When City of Pittsburgh police officers arrived at the “Store”, Merlina

professed her innocence to them about the alleged retail theft, stating that she did not

and has never committed such crime.

       23.    Merlina also told the City of Pittsburgh police officers that she was suffering

from numerous physical impairments, including a torn rotator cuff, bilateral osteoporosis

of her knees, prior lumbar surgery, and low back pain.

       24.    Based upon the false accusation and report made by the Giant Eagle's loss

prevention employee, Merlina was arrested by the City of Pittsburgh police officers and

charged with retail theft, a first-degree misdemeanor.

       25.    The City of Pittsburgh police officers did not perform any independent

investigation into the false accusations that were being made against Merlina by Giant

Eagle prior to her arrest, even though those officers knew that the events leading up to

the false arrest of Merlina were video recorded on the “Store’s” security video recording

system;



                                             5 
          Case 2:18-cv-01714-LPL Document 1 Filed 12/31/18 Page 6 of 13



       26.     Because of the false accusation and report made by the Giant Eagle’s loss

prevention employee, Merlina—after telling City of Pittsburgh police officers that she was

innocent and that she suffered from multiple physical impairments—was handcuffed by

City of Pittsburgh police officers, during which process Merlina’s hands and arms were

handcuffed behind her back.

       27.     During her arrest, and because of her physical impairments, Merlina passed

out, falling face first on the floor, after which the City of Pittsburgh police officers lifted her

from the floor by the handcuffs, exacerbating her torn rotator cuff and causing Merlina to

experience excruciating pain;

       28.     The City of Pittsburgh police officers transported Merlina to the Allegheny

County Jail where she was incarcerated for approximately 12 hours, during which time

she was nauseous, and continued to experience excruciating pain;

       29.     After Merlina was arrested and transported to the Allegheny County Jail,

Giant Eagle destroyed and/or otherwise failed to preserve the video recording which

showed that Merlina had not concealed “items” as falsely alleged and also recorded that

Merlina had not exited the “Store” when she was unlawfully detained by Giant Eagle’s

loss prevention employee;

       30.     Giant Eagle destroyed and/or otherwise failed to preserve the video

recording of the events leading up to Merlina’s false arrest, despite its knowledge that

such video was likely to be relevant to the false criminal charges brought against Merlina

and/or potential ensuing civil litigation;

       31.     All the false criminal charges brought against Merlina were subsequently

withdrawn by the District Attorney’s Office of Allegheny County;



                                                6 
         Case 2:18-cv-01714-LPL Document 1 Filed 12/31/18 Page 7 of 13



      32.      As a result of Defendants’ conduct, Merlina suffered severe emotional

distress, embarrassment, and humiliation;

      33.      As a result of Defendants’ conduct, Merlina suffered emotional and/or

physical injury and/or exacerbation of pre-existing injuries, for which Merlina received

and/or may continue to require medical care and/or treatment;

      34.      As a result of Defendants’ conduct, Merlina has sustained lost wages,

benefits and other remuneration and/or loss of earning capacity;

      35.      As a result of Defendants’ conduct, Merlina has suffered severe and

permanent damage to her reputation;

      36.      Defendant Giant Eagle’s conduct was outrageous and in reckless disregard

of Merlina’s right to be free from false arrest, unnecessary use of force, and/or malicious

prosecution.

                                  CAUSES OF ACTION

                               MERLINA V. GIANT EAGLE

                                    Count I
                       FALSE ARREST AND/OR IMPRISONMENT

      37.      Merlina incorporates paragraphs 1 through 36 as if fully set forth herein;

      38.      As a result of Giant Eagle's conduct, Merlina was subject to a false arrest

and/or imprisonment;

      WHEREFORE, Merlina requests judgment in her favor in a sum in excess of

$35,000 inclusive of compensatory damages and/or punitive damages;

                                       Count II
                               MALICIOUS PROSECUTION

      39.      Merlina incorporates paragraphs 1 through 38 as if fully set forth herein;



                                             7 
         Case 2:18-cv-01714-LPL Document 1 Filed 12/31/18 Page 8 of 13



       40.     As a result of Giant Eagle’s conduct, Merlina was subject to a malicious

prosecution;

       WHEREFORE, Merlina requests judgment in her favor in a sum in excess of

$35,000 inclusive of compensatory and/or punitive damages;

                                   Count III
                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

       41.     Merlina incorporates paragraphs 1 through 40 as if fully set forth herein;

       42.     As a result of Giant Eagle's conduct, Merlina was subject to the intentional

infliction of severe emotional distress;

       WHEREFORE, Merlina requests judgment in her favor in the sum in excess of

$35,000 inclusive of compensatory and/or punitive damages;

                                   Count IV
                     NEGLIGENT SUPERVISION AND/OR TRAINING

       43.     Merlina incorporates paragraphs 1 through 42, as if fully set forth herein;

       44.     At all times relevant hereto, Giant Eagle failed to adequately supervise and/

or train its loss prevention employees when it knew or should have known that such failure

would result in injury to business invitees in the following respects:

               a).    In failing to train its loss prevention employees on the criterion and/or

                      grounds for suspecting and/or having a reasonable basis to believe

                      that a business invitee has engaged in retail theft;

               b).    In failing to train its loss prevention employees on the difference

                      between lawful shopping activities by a business invitee and conduct

                      providing a reasonable basis to suspect and/or believe that a

                      business invitee has engaged in retail theft;



                                              8 
Case 2:18-cv-01714-LPL Document 1 Filed 12/31/18 Page 9 of 13



   c).   In failing to adequately train and/or supervise its loss prevention

         employees to consider the totality of circumstances including

         information provided by and/or explanations offered by a business

         invitee in deciding whether there basis existed to suspect and/or

         reasonably believe that the business invitee has committed retail

         theft;

   d).   In failing to provide adequate signage, notice, and/or information to

         business invitees that carrying unpaid for product into exit areas of

         the store where product is displayed for purchase, will be viewed as

         a basis to suspect and/or believe that the business invitee has

         committed retail theft;

   e).   In failing to adequately train and/or supervise its loss prevention

         employees that a business invitee carrying unpaid for product into

         exit areas of the store where product is displayed for purchase, does

         not provide a factual a basis to suspect and/or reasonably believe

         that a business invitee has committed retail theft;

   f).   In failing to adequately train and/or supervisor loss prevention

         employees to seek input from store management to obtain additional

         information and/or guidance on whether a business invitee’s conduct

         and/or actions provide a basis to suspect and/or believe that the

         business invitee has committed retail theft;

   g).   In failing to train its employees to communicate information known

         by them concerning a business invitee’s physical and/or emotional



                                   9 
        Case 2:18-cv-01714-LPL Document 1 Filed 12/31/18 Page 10 of 13



                     disabilities to law enforcement personnel whom Giant Eagle has

                     summoned knowing that arrest procedures may cause substantial

                     harm to the business invitee;

              h)     In failing to train and/or supervise its loss prevention employees to

                     report accurately to law enforcement personnel all information in that

                     employee’s possession regarding any allegation that a business

                     invitee has committed retail theft.

       45.    As a result of Giant Eagle’s negligence, Merlina was subjected to severe

emotional and physical injury as outlined above.

       WHEREFORE, Merlina requests judgment in her favor in a sum in excess of

$35,000 inclusive of compensatory and/or punitive damages;

                   MERLINA V. DEFENFDANTS COLEMAN AND DOE

                                  CAUSES OF ACTION

                             Count V
   FOURTH AMENDMENT SECTION 1983 FALSE ARREST, EXCESSIVE FORCE,
                     MALICIOUS PROSECUTION

       46.    Merlina incorporates paragraphs 1 through 45 as if fully set forth herein;

       47.    At all times relevant, the individually named defendant officers knew that

Merlina was suffering from significant physical disabilities;

       48.    At all times relevant, Merlina requested that the defendant officers not

handcuff her behind her back due to the significant physical disabilities from which she

suffered;

       49.    At all times relevant, defendant officers ignored Merlina’s complaints,

disregarded the information known to them about her physical disabilities, handcuffed her



                                             10 
            Case 2:18-cv-01714-LPL Document 1 Filed 12/31/18 Page 11 of 13



behind her back, and when she collapsed to the floor, pulled her from the floor using the

handcuffs as leverage, causing her to experience excruciating pain, and exacerbating her

pre-existing physical disabilities;

       50.      At all times relevant, defendant officers knew that Giant Eagle had security

cameras that recorded the facts leading up to Merlina’s false arrest by Giant Eagle’s loss

prevention employee, but failed to review that recording prior to arresting Merlina upon

the false charges of retail theft;

       51.      At all times relevant, the defendant officers knew that Giant Eagle’s loss

prevention employee had claimed that Merlina had somehow concealed non-purchased

merchandise beneath previously purchased merchandise, and that Merlina denied such

accusation, but failed to inspect the grocery cart used by Merlina to verify the loss

prevention employee’s allegation;

       52.      As a result of the defendant’s conduct, Merlina’s rights under the 4th

amendment to be free from false arrest, excessive force, and/or malicious prosecution—

as made actionable against these defendants pursuant to 42 U.S.C. § 1983--were

violated.

       WHEREFORE, Merlina requests judgment in her favor against defendants for

compensatory and/or punitive damages and the award of costs and attorney’s fees, and

such other relief as the Court may deem just and equitable under the circumstances.

                           MERLINA V. CITY OF PITTSBURGH

                                      CAUSES OF ACTION

                                       Count VI
                                ADA/REHABILITATION ACT

       53.      Merlina incorporates paragraphs 1 through 52 as if fully set forth herein;

                                              11 
         Case 2:18-cv-01714-LPL Document 1 Filed 12/31/18 Page 12 of 13



       54.    At all times relevant, defendant City of Pittsburgh failed to provide

instruction, training, and/or supervision of its police officers regarding their duties and

obligations under the ADA and/or Rehabilitation Act to provide citizens with disabilities

reasonable accommodations in those citizens’ interactions with City of Pittsburgh police

officers, including during the process of a physical arrest;

       55.    At all times relevant, defendant City of Pittsburgh knew that its police

officers interacted with persons with disabilities including physical disabilities, to include

but not limited to physical arrests during which standard operating procedures required

police officers to handcuff all arrestees, handcuff arrestees behind the back, use secured

handcuffs behind the back as a lifting leverage point, and to secure handcuffs tightly

around the arrestee's wrists;

       56.    At all times relevant, the defendant City of Pittsburgh never provided

instruction, training and/or supervision to its police officers that such officers could deviate

from physical arrest standard operating procedures to provide                      reasonable

accommodation to disabled citizens, even though the City knew that absent such

instruction citizens with physical disabilities were likely exposed to serious injury and/or

exacerbation of an existing disability during the course of a physical arrest;

       57.    As a result of the defendant City of Pittsburgh's violation of the

ADA/Rehabilitation Act plaintiff suffered physical injury, exacerbation of pre-existing

injuries, extreme pain, suffering, and emotional distress;

       58.    As result of the defendant City of Pittsburgh's violation of the

ADA/Rehabilitation Act plaintiff required medical care and/or treatment, may require such

treatment in the future, and has incurred and will continue to incur medical expenses;



                                              12 
        Case 2:18-cv-01714-LPL Document 1 Filed 12/31/18 Page 13 of 13



       59.    As result of the defendant City of Pittsburgh’s violation of the

ADA/Rehabilitation Act, plaintiff has suffered wage loss and/or loss of earning capacity.

       60.    At all times relevant, defendant City of Pittsburgh acted with deliberate

indifference and/or disregard of the rights of citizens with disabilities as protected under

the ADA and/or Rehabilitation Act

       WHEREFORE, plaintiff requests judgment in her favor in a sum in excess of

$50,000, including compensatory and/or liquidated damages, attorney’s fees and costs,

and such other relief as the court deems just and equitable under the circumstances.



                                          Respectfully submitted,

                                          /s/ Timothy P. O’Brien
                                          PA ID# 22104

                                          Law Office of Timothy P. O’Brien
                                          2103 Investment Building
                                          239 Fourth Avenue
                                          Pittsburgh, PA 15222
                                           (412) 232-4400

                                          Attorney for Plaintiff




                                            13 
